      Case 1:20-cv-00089-SPW-TJC Document 3 Filed 06/25/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


BAYSWATER EXPLORATION &                             CV 20-89-BLG-SPW-TJC
PRODUCTION, LLC,

                    Plaintiff,                      ORDER

vs.

MORGAN EXPLORATION, LLC, et
al.,

                    Defendants.

      Plaintiff Bayswater Exploration & Production, LLC., moves for the

admission of Patrick G. Compton to practice before this Court in this case with

Edward J. Guza to act as local counsel. (Doc. 2.)

      Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the attorney seeking pro hac vice admission must file

an affidavit attesting to various items enumerated at L.R. 83.1(d)(3). While

Bayswater’s motion does contain an affidavit from Mr. Compton, it fails to address

L.R. 83.1(d)(3)(D). (See Doc. 2-1, ¶ 3.) L.R. 83.1(d)(3)(D) requires the applicant

to include not only the courts the applicant has been admitted to practice, but the

dates of admission as well. Conformance to the Local Rule is required.

      Accordingly, IT IS HEREBY ORDERED that Bayswater’s motion to admit

Mr. Compton pro hac vice is DENIED without prejudice. Bayswater may
      Case 1:20-cv-00089-SPW-TJC Document 3 Filed 06/25/20 Page 2 of 2




resubmit its motion, provided the motion is accompanied by an affidavit that

complies in full with L.R. 83.1(d)(3).

      DATED this 25th day of June, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
